Citation Nr: 9909783	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for burn 
scars, face, neck, disfiguring, with limitation of extension 
of the neck, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for burn 
scar, left hand, with damage to Muscle Group IX, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied an 
increased disability rating for burn scars on the face and 
neck and denied entitlement to TDIU.

Entitlement to TDIU and an increased rating for burn scars on 
the face and neck were the only issues certified to the Board 
on appeal.  For the reasons discussed below, the Board finds 
that the veteran has filed a notice of disagreement with the 
denial of an increased disability rating for the burn scar on 
his left hand in the May 1997 rating decision, thereby 
initiating an appeal.  Therefore, the issues on appeal have 
been recharacterized as shown above.

The issues of entitlement to an increased disability rating 
for burn scar on left hand and entitlement to TDIU are the 
subjects of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for an increased disability rating 
for the burn scars on his face and neck is plausible, and the 
RO has obtained sufficient evidence for an equitable 
disposition of this claim.

2.  The veteran's burns to the face and neck resulted in 
disfiguring scars, repugnant deformity, loss of tissue in the 
neck, marked discoloration or color contrast of the skin of 
the neck.

3.  The service-connected burn scars of the neck result in 
severe and painful limitation of motion of the neck.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for residuals of burns to the 
face and neck, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating of 80 percent, and 
no higher, for burn scars to the face and neck, disfiguring, 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.71a, and 4.118, Diagnostic Codes 7800 
and 7805 (1998).

3.  The criteria for a separate disability rating of 30 
percent, and no higher, for limitation of motion of the 
cervical spine attributable to service-connected burn scars 
of the neck, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.71a and 
Diagnostic Code 5290 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred first and second degree 
burns to the face and neck from a flame-thrower.  He 
underwent several plastic surgeries during service, including 
skin grafts.  Heavy scar tissue developed on his neck, which 
limited movement of the neck and head.  The report of a VA 
physical examination conducted in 1947 indicated that he had 
a dense contracted and adherent scar that covered the greater 
portion of the anterior and lateral aspects of the neck and 
the chin and mandibular areas.  The scars were severely 
disfiguring.  The contracture of the scar in the neck limited 
extension of the neck to 80 percent of normal.  The examiner 
noted that the veteran's neck condition might worsen if the 
contracture progressed.  The veteran was granted service 
connection for disfiguring burn scars to the face and neck 
with limitation of extension of the neck.  

In December 1948, the veteran underwent excision of a portion 
of the neck scar due to a broad cicatrix just beneath the 
chin.  He had a smoother scar and more extension of the neck 
after the surgery.  The report of a VA physical examination 
conducted in 1950 indicated that the scar remained 
disfiguring, although the grafted areas were well healed, and 
there was no evidence of inflammation.  As a result of the 
contracted scar, the veteran still had restriction of 
extension of the neck.  

In December 1996, the veteran filed a claim for an increased 
rating.  In February 1997, he submitted a statement 
indicating that he had had a lot of discomfort from his 
wounds.  He was very limited in moving his head backwards.  
He choked every time he tried to gargle or use mouthwash.  He 
was limited in any daily activities that required looking up, 
such as going to the theater or shopping, because he could 
not get his head back far enough.  In May 1996, he had had 
open-heart surgery, which involved reopening the existing 
scars.  When the incision healed, his neck had shortened.  He 
was unable to turn his head sideways or look up.  He then 
underwent additional plastic surgery by Dr. John Hugill, 
where skin was grafted from his leg onto his neck.  However, 
the surgery was unsuccessful in terms of improving neck 
movement.  The veteran also submitted a color photograph of 
his face and neck.  The scar on his neck extended from just 
below the chin several inches down the front of his neck.  
The edges of the scar were raised up, and there appeared to 
be marked tissue loss.  The entire scar was deep red and 
highly contrasted with the surrounding skin color.  

In April 1997, the veteran underwent a VA physical 
examination.  He complained of limited and painful motion of 
the neck.  The examination showed a thick keloid scar running 
from his chin to just below the manubrium sterni.  This scar 
limited motion of the neck.  Range of motion for the neck was 
forward flexion to 70 degrees, backwards extension to 15 
degrees forward [sic], right and left tilt to 10 degrees, and 
right and left rotation to 30 degrees.  Diagnoses included 
scars of the neck severely limiting head motion. 

A May 1997 rating decision, inter alia, denied an increased 
disability rating for burn scars on the face and neck.  In 
his notice of disagreement, the veteran maintained that 
limitation of motion of his head and neck kept him from doing 
what were normal activities for him in the past. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain and restricted neck motion due to his burn 
scars.  Therefore, he has satisfied the initial burden of 
presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  There are medical records that the RO failed to 
obtain.  The veteran indicated that he underwent additional 
plastic surgery for the scars on his neck and that a Dr. 
Michael Millward had suggested that he receive treatment for 
this condition at the Mayo Clinic.  It was also noted that 
the veteran began receiving psychiatric treatment at the VA 
Outpatient Clinic in Fort Myers, Florida, in 1996.  However, 
the Board concludes that it is not necessary to remand this 
case so that these records can be obtained.  First, with 
respect to any treatment for the scars on the veteran's neck, 
sufficient evidence is of record upon which to render a 
favorable decision.  Second, VA medical records regarding 
psychiatric treatment are not relevant to the issues on 
appeal.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") has held that a claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  The Court has acknowledged, however, that 
a veteran may have separate and distinct manifestations 
attributable to the same injury, which should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The veteran is currently rated as 50 percent disabled for 
burn scars on his face and neck under Diagnostic Code 7800.  
The 50 percent disability rating requires disfiguring scars 
on the head, face, or neck with complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  The 50 percent disability 
rating may be increased to 80 percent when, in addition to 
tissue loss and cicatrization, there is marked discoloration, 
color contrast, or the like.

Cicatrization is the process of scar formation.  Stedman's 
Medical Dictionary at 340 (26th ed. 1995).  The color 
photograph submitted by the veteran clearly showed extensive 
scar formation, tissue loss, and marked discoloration or 
color contrast.  The evidence therefore shows that the 
criteria for an 80 percent disability rating under Diagnostic 
Code 7800 have been met.  This is the highest schedular 
evaluation available under the criteria for rating scars.

The veteran's residuals of the burn scars on his neck also 
include limitation of neck motion.  The medical evidence 
since the inservice injury, as well as the current medical 
evidence, indicates that contraction of the scar on his neck 
limits motion of the head and neck.  The RO has coded the 
veteran's service-connected disability to include limitation 
of extension of the neck.  It is necessary to determine 
whether his symptoms from this residual constitute the "same 
disability" or the "same manifestations" under 38 C.F.R. 
§ 4.14 as the symptoms for which he is already compensated 
under Diagnostic Code 7800. 

Diagnostic Code 7800 provides compensation for the 
disfigurement resulting from severe scars on the head, face, 
or neck.  Diagnostic Code 5290 provides compensation for 
impairment resulting from limitation of cervical spine 
motion.  The rating schedule acknowledges that scars can 
affect function; Diagnostic Code 7805 provides compensation 
for scars that limit function of the affected part.  The 
Board concludes that symptomatology due to limitation of neck 
motion is a separate and distinct residual of the burn scars 
that the veteran has on the neck than the symptomatology from 
disfigurement from these scars, and the veteran could receive 
a separate disability rating for this condition without 
violating the provisions of 38 C.F.R. § 4.14.

Diagnostic Code 5290 provides a 10 percent disability rating 
for slight limitation of cervical spine motion, a 20 percent 
disability rating for moderate limitation of cervical spine 
motion, and a 30 percent disability rating for severe 
limitation of cervical spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1998).  Upon VA examination in 1997, 
range of motion for the veteran's neck was forward flexion to 
70 degrees, backwards extension to 15 degrees forward, right 
and left tilt (lateral flexion) to 10 degrees, and right and 
left rotation to 30 degrees.  These findings showed severe 
limitation of motion of the cervical spine with extension and 
lateral flexion, with no limitation of rotation.  While 
forward flexion would appear to be full, the range of motion 
indicates that the veteran's neck was flexed forward 
slightly, to the extent that the doctor reported that his 
backward extension was 15 degrees "forward."  That 
indicates that the veteran not only had no backward 
extension, but he was not able to achieve an anatomically 
neutral position. 

Overall, then, the Board concludes that the veteran has 
severe limitation of motion of the cervical spine warranting 
a 30 percent disability rating under Diagnostic Code 5290.  
This is the highest rating available under Diagnostic Code 
5290.

In order to have a higher evaluation for limitation of the 
cervical spine, the veteran would have to exhibit unfavorable 
ankylosis, which warrants a 40 percent evaluation under 
Diagnostic Code 5287.  While the veteran's range of motion is 
severely limited, it does not amount to ankylosis, and a 
rating under this Diagnostic Code is not warranted.

Accordingly, the Board concludes that the evidence supports 
an 80 percent disability rating under Diagnostic Code 7800 
for disfiguring scars of the face and neck that include 
tissue loss and marked discoloration or color contrast, and 
it also supports a 30 percent disability rating under 
Diagnostic Code 5290 for severe limitation of cervical spine 
motion resulting from the scars on his neck.  The Board has 
considered all other applicable diagnostic codes as discussed 
above.


ORDER

Entitlement to an 80 percent disability rating for burn scars 
to the face and neck, disfiguring, is granted, subject to the 
applicable provisions governing the award of monetary 
benefits.

Entitlement to a separate 30 percent disability rating for 
severe limitation of cervical spine motion as a residual of 
service-connected burn scars to the neck is granted, subject 
to the applicable provisions governing the award of monetary 
benefits.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims for an 
increased rating for the burn scar on his left hand and for 
TDIU. 

Due process

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In December 1996, the veteran filed claims for increased 
disability ratings for all his service-connected 
disabilities.  A May 1997 rating decision, in pertinent part, 
denied a disability rating in excess of 20 percent for the 
burn scar on the veteran's left hand with damage to Muscle 
Group IX.  In his notice of disagreement and substantive 
appeal, the veteran indicated that he had limited use of his 
left hand, which prevented him from doing what were 
"normal" activities for him in the past.  Either of these 
documents, filed at the RO, would be timely as a notice of 
disagreement with the May 1997 rating decision that denied an 
increased disability rating for the veteran's left hand 
condition.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Evidentiary development

First, it is appropriate to provide the veteran an additional 
VA examination to evaluate the effect of his service-
connected conditions on his employability and to evaluation 
the functional limitations attributable to the left hand 
disability.  He maintains that limitation of motion of his 
head and neck, in conjunction with limited use of his left 
hand, renders him unemployable.  Where the degree of 
impairment caused by a disability must be evaluated, the 
examination must provide a detailed assessment of the 
veteran's disabilities and their effect upon his ordinary 
activity, including the effect upon employment.  See 38 
C.F.R. §§ 4.1, 4.2, and 4.10 (1998); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although the veteran 
was provided a VA physical examination in 1997, the examiner 
did not render opinions as to the effect of the veteran's 
service-connected disorders on his employability. 

The Court has reiterated that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In light of the above, the Board finds 
it is appropriate to remand the veteran's claim for further 
evidentiary development. 

Second, the veteran's service-connected burn scar on the left 
hand with damage to Muscle Group IX is currently rated as a 
single disability under Diagnostic Code 7801 for third degree 
burn scars.  It does not appear that the RO has considered 
whether a separate evaluation might be appropriate for the 
muscle damage that resulted from the inservice injury, as 
opposed to the scar.  As discussed above, separate disability 
ratings may be assigned for separate and distinct 
manifestations from the same injury if none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  After completing the above 
development, the RO should consider whether a separate 
evaluation might be appropriate for the damage to Muscle 
Group IX in the veteran's left hand.

Third, while the issue of entitlement to an increased rating 
for the veteran's service-connected psychiatric disorder is 
not before the Board and does not appear to have been claimed 
by the veteran, the effect on the veteran's employability of 
that condition must be assessed in connection with the TDIU 
claim.  Therefore, the RO should ascertain whether the 
veteran is receiving treatment for that condition and should 
associate all psychiatric treatment records from the VA 
Outpatient Clinic in Fort Myers, Florida, from 1996 to the 
present, with the claims folder.

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for his 
service-connected conditions since 1996.  
After securing any necessary release, 
request records of any treatment 
identified by the veteran that are not 
already of record.  Obtain and associate 
with the claims file all VA treatment 
records from 1996 to the present, to 
include VA Outpatient Clinic, Fort Myers, 
relating to psychiatric treatment.  
Associate all records received with the 
claims file.  If private treatment is 
reported and those records are not 
obtained, tell the veteran and his 
representative, so the veteran will have 
an opportunity to obtain and submit those 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim under 38 C.F.R. 
§ 3.159(c) (1998).

2.  Schedule the veteran for appropriate 
VA examination(s) to evaluate his left 
hand condition and the effect on 
employability of all of his service-
connected disabilities.  It is very 
important that the examiner(s) be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The 
examiner(s) should indicate in the report 
that the claims file was reviewed.  

The veteran's service-connected 
conditions should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected conditions 
(to include his service-connected 
psychiatric disorder), as distinguished 
from any nonservice-connected disorders 
present, without regard to the age of the 
veteran.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected left hand condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the left hand.  The examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left hand is used 
repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected left hand disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examiner must provide a complete 
rationale for all conclusions and 
opinions.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a total rating based 
on individual unemployability, giving 
consideration to all evidence of record.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

5.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
increased disability rating for burn scar 
of left hand with damage to Muscle Group 
IX.  Consider whether it is appropriate 
to assign separate disability ratings for 
any of the veteran's service-connected 
left hand disorders (i.e., damage to 
Muscle Group IX), with application of all 
appropriate laws and regulations.  Notify 
the veteran that, if this issue is not 
resolved to his satisfaction, he must 
file a timely and adequate substantive 
appeal, and notify him of the time limit 
within which he must do so, in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1998).  Allow an 
appropriate period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

